                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DERRELL NICHOLAS JONES,

         Plaintiff,
                                                     Case No. 19-cv-569-bbc
    v.

 STATE OF WISCONSIN, WISCONSIN
 DEPARTMENT OF JUSTICE,
 UNITED STATES CRIMINAL JUSTICE
 SYSTEM and UNITED STATES
 DEPARTMENT OF JUSTICE,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.

         /s/                                                8/26/2019
         Peter Oppeneer, Clerk of Court                     Date
